Per Curiam.

The plaintiffs in error by writ of certiorari sought to have revoked an order of a board consisting of the Governor, Attorney General and State Treasurer, commanding the State Bank Commissioner to issue authority for a second bank at Collbran, in Mesa eounty. The court quashed the writ and dismissed the action. Plaintiffs bring the ease here for review, and pray that the writ of error be made a supersedeas. We are of opinion that the board had the right to make the order, for which reason the application for a supersedeas will be denied and the judgment affirmed.
Decision en banc.

Affirmed.

Gabbert, C. J., and Bailey, J., dissent.